DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Applicant’s amendment filed on January 18, 2022 has been entered.  Claims 1, 19, 35 and 50 have been amended.  Claims 18, 34, 49 and 64 have been cancelled.  Claims 1-17, 19-33, 35-48, 50-63 and 65-164 are pending in this application.  

Response to Arguments
3.	Applicant’s arguments filed on 01/18/2022 with respect to the rejections of the claims using the combination of Yoo, Chang and Li have been fully considered but they are not persuasive.  
	On pages 31 and 32 of the response, the Applicant argues that the combination of Yoo, Chang and Li have fails to teach the feature “"wherein a change of the sub-pixel sequence of the reordered data string between every two adjacent frames is irregular” because “Li merely teach about the changing order of pixels instead of teaching about the changing order of subpixels (e.g., R, G, B subpixels).”  The examiner respectively disagrees.  It is clearly from Fig. 1 and [0005] of Chang that each pixel circuit including a transistor and a capacitor can be used as a subpixel. For example, a subpixel displaying red is used as an R subpixel. Similarly, a subpixel displaying green is used as a G subpixel and a subpixel displaying blue is used as a B subpixel.  Thus Li’s pixels (see Fig. 2A, [0029], P (x, y)) can be used as a subpixel for displaying a color.  Further, Chang already teaches a change of the sub-pixel sequence (e.g., R, G, B subpixels) of 

4.	Applicant’s arguments filed on 01/18/2022 with respect to independent claims 1, 19, 35 and 50 regarding the newly amended limitations have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1-17, 19-33, 35-48 and 50-63 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Independent claims 1, 19, 35 and 50 as amended recite “…a sub-pixel sequence of the reordered data string in a current frame is different from a sub-pixel sequence of the reordered data string in a previous frame…wherein a change of the sub-pixel sequence of the reordered data string between every two adjacent frames is irregular, and the sub-pixel sequence of the 

	Claims 2-17, 20-33, 36-48, and 51-63 are rejected due to their dependency from claims 1, 19, 35 and 50, respectively.  
	
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-5, 7, 9-17, 19-23, 25-33, 35-38, 40-48, 50-53 and 55-63 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al. (US 2016/0078826) in view of Chang et al. (US 2011/0279443), and further in view of Cheng et al. (US 2016/0335970) and Li et al. (US 2009/0179875). 
Regarding claim 1, Yoo discloses a driving apparatus (Fig. 1; [0046], e.g., a display panel driving circuit), comprising:
a reordering circuit ([0051], e.g., timing controller 106), configured to reorder an input data string to generate a reordered data string (Figs 11-12; [0051]-[0053], [0093]-[0094], [0099], e.g., reorder an input data string RGBW to generated a reordered data string), wherein the input data string comprises a sub-pixel data string for a target data line of a display panel (see Fig. 11; [0095], e.g., the input data string comprises a sub-pixel data string “G(1), W(5), G(2), W(6), G(3), W(7), G(4) and W(8)” for a target data line S1 of a display panel), 
the sub-pixel data string comprises a plurality of original sub strings respectively corresponding to the different scan lines (Fig. 11, e.g., a plurality of original sub-string are respectively corresponding to different gate lines G1-G8), 
a color of first sub-pixel data in a first original sub string among the original sub strings is the same as a color of second sub-pixel data in a second original sub string among the original sub strings (Fig. 11; e.g., a color of first sub-pixel data (G(1)) in a first original sub string is the same as a color of second sub-subpixel data in a second original sub string (G(3)), the first original sub string corresponds to a first scan line, the second original sub string corresponds to a second scan line different from the first scan line (e.g., the first original sub string is connected to a first gate line G1 and the second original sub string is connected to a fifth gate line G5),

a source driving circuit (Fig. 1; [0047], e.g., a data driver 102), coupled to the reordering circuit to receive the reordered data string, and configured to convert the reordered sub string into a sub-pixel voltage string and drive the target data line of the display panel according to the sub-pixel voltage string (Fig 12; [0047]-[0048], [0099], e.g., the data driver 102 is configured to receive the reordered data string and to drive the target data line S1 according to the sub-pixel voltage string “GGGGWWWW”).
Yoo does not disclose wherein a sub-pixel sequence of the reordered data string in a current frame is different from a sub-pixel sequence of the reordered data string in a previous frame, wherein a change of the sub-pixel sequence of the reordered data string between every two adjacent frames is irregular, and the sub-pixel sequence of the reordered data string in each of the different frames is randomly selected from a plurality of scanning sequences.
However, Chang discloses a driving apparatus (Fig. 4; [0024], e.g., a driving module 40) a reordering circuit ([0024]-[0026], e.g., control unit 404), configured to reorder an input data string to generate a reordered data string (Figs 5A-5C; [0026]-[0028], e.g., reorder an input data string RGB to generated a reordered data string), wherein a sub-pixel sequence of a reordered data string in a current frame is different from a sub-pixel sequence of a reordered data string in a previous frame (Figs. 5A-5C; [0026]-[0028], e.g., charging sub-pixels corresponding same data 
It would have been obvious to one of ordinary skill in the art before the effective filing date to use the teachings of Chang in the invention of Yoo for charging a plurality of subpixels corresponding to a same data line with different charging orders in different frames in order to prevent light and dark lines and color inequality due to charging inequality among sub-pixels (see [0026]-[0028] of Chang). 
Yoo in view of Chang further discloses wherein a change in the sub-pixel sequence of the recordered data string between different frames is irregular (Chang, Fig. 5C and [0028], e.g., the sub-pixel sequence in frame F4 is different from the sub-pixel sequence in frame F2 and the sub-pixel sequence in frame F4 is the same as the sub-pixel sequence in frame F3). 
Yoo in view of Chang does not disclose wherein a change of the sub-pixel sequence of the reordered data string between every two adjacent frames is irregular, and the sub-pixel sequence of the reordered data string in each of the different frames is randomly selected from a plurality of scanning sequences.
However, Cheng discloses a driving apparatus configured to drive a display panel (Fig. 3; [0021]-[0022], e.g., a source driver 320, a gate driver 310, and a display panel 100) wherein a pixel sequence of a reordered data string in each of different frames is randomly selected from a plurality of scanning sequences (Fig 5; [0022]-[0027], e.g., the gate driver 310 can determine a scrambled scan sequence according to a random number table so as to randomly select the gate lines G(1)-G(m) and the source driver 320 can use a scrambled data sequence in collaboration the scrambled scan sequence of the gate drivers 310 to output the corresponding source driving signals to the source lines S(1)-S(n), also see [0006]). 

Yoo in view of Chang and Cheng does not disclose wherein a change of the sub-pixel sequence of the reordered data string between every two adjacent frames is irregular.
However, Li discloses a driving apparatus configured to drive a display panel (Fig. 4A; [0047], e.g., a gate driving unit 420, a source driving unit 410, a display panel 430) wherein a change of a pixel sequence of a reordered data string between every two adjacent frames is irregular (Fig. 4E; [0051], e.g., use a first scanning sequence (a first pixel sequence) in first and second frames, use a second scanning sequence (a second pixel sequence) in third and fourth frames, use a third scanning sequence (a third pixel sequence) in fifth and sixth frames). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Li in the invention of Yoo in view of Chang and Cheng for changing a sub-pixel sequence of a reordered data string between every two adjacent frames irregularly because it would effectively reduce the occurrence of mura on an image frame (see [0057] of Li).    

Regarding claim 2, Yoo further discloses the driving apparatus according to claim 1, wherein a location of the first sub-pixel data in the first original sub string is the same as a location of the second sub-pixel data in the second original sub string (Fig. 11, [0096], e.g., the 

	Regarding claim 3, Yoo further discloses the driving apparatus according to claim 1, wherein the reordering circuit further clusters third sub-pixel data in the first original sub string and fourth sub-pixel data in the second original sub string into the reordered sub string of the reordered data string (Figs 11-12; [0099], e.g., clusters the third sub-pixel data W(5) in the first original sub string and the fourth sub-pixel data W(7) having the same color in the second  original sub string into the reordered sub string of the reordered data string), a location of the first sub-pixel data in the first original sub string is the same as a location of the second sub-pixel data in the second original sub string, and a location of the third sub-pixel data in the first original sub string is the same as a location of the fourth sub-pixel data in the second original sub string (Fig. 11, [0096], e.g., the first sub-pixel data G(1) in the first original sub-string and the second sub-pixel data G(3) in the second original sub-string are arranged on the same vertical line C3.  Also, the third sub-pixel data W(5) in the first original sub string and the fourth sub-pixel data W(7) in the second  original sub string are arranged on the same vertical line C1). 

	Regarding claim 4, Yoo further discloses the display apparatus according to claim 1, further comprising: an image processing circuit, coupled to the reordering circuit to provide the input data string (Fig. 1; [0051], [0053], e.g., ., the timing controller 106 converts RGB data of the input image into RGBW data string and then reorders the RGBW data string). 



Regarding claim 7, Yoo further discloses the driving apparatus according to claim 1, wherein the display panel is a dual-gate display panel (see Fig. 11).

Regarding claim 9, Yoo further discloses the driving apparatus according to claim 7, wherein the display panel is a non-zigzag display panel (see Fig. 11).

Regarding claim 10, Chang further discloses a display panel, wherein the display panel is a non-dual-gate display panel (see Fig. 4, e.g., the display panel 40 is a non-dual-gate display panel).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Yoo in view of Chang, Cheng and Li for including a non-dual-gate display panel because the number of gate lines is reduced to one half as compared with a dual-gate display panel, the charging time of each sub-pixel is increased and the charging efficiency is increased.

	Regarding claim 11, Yoo further discloses the driving apparatus according to claim 1, wherein the display panel comprises a plurality of data lines (Fig. 11, e.g., display lines L1, L2, 

	Regarding claim 12, Yoo further discloses the driving apparatus according to claim 11, wherein the sub-pixels connected to a target data line of the data lines have a same color every N display line(s), wherein N is a positive integer (Fig. 11, e.g., the G sub-pixels connects to the data line S1 has a same color every display line).

	Regarding claim 13, Yoo in view of Chang, Cheng and Li further discloses the driving apparatus according to claim 1, wherein a sub-pixel sequence of the reordered data string in a next frame is the same as the sub-pixel sequence of the reordered data string in the previous frame (Li, Fig. 4E, e.g., a sub-pixel sequence of the reordered data string in the second frame is the same as the sub-pixel sequence of the reordered data string in the first frame). 

	Regarding claim 14, Yoo in view of Chang, Cheng and Li further discloses the driving apparatus according to claim 1, wherein a sub-pixel sequence of the reordered data string in a next frame is different from the sub-pixel sequence of the reordered data string in the previous frame and the sub-pixel sequence of the reordered data string in the current frame (Li, Fig. 4E, e.g., a sub-pixel sequence of the reordered data string in the third frame is the same as the sub-pixel sequence of the reordered data string in the first and second frames).


Regarding claim 16, Chang further discloses the driving apparatus according to claim 1, wherein the change in the sub-pixel sequence between different frames is regular (Chang, Figs 5A-5B; [0026]-[0027]).  

	Regarding claim 17, Chang further discloses the driving apparatus according to claim 16, wherein a period of the change in the sub-pixel sequence is a plurality of frames (Chang, Figs 5A-5B; [0026]-[0027]).
	
Regarding claim 19, Yoo discloses an operation method of a driving apparatus (Figs 1, 11 and 12; [0046], e.g., a display panel driving circuit) comprising: 
reordering an input data string to generate a reordered data string (Figs 11-12; [0051]-[0053], [0093]-[0094], [0099], e.g., reorder an input data string RGBW to generated a reordered data string), wherein the input data string comprises a sub-pixel data string for a target data line of a display panel (see Fig. 11; [0095], e.g., the input data string comprises a sub-pixel data 
the sub-pixel data string comprises a plurality of original sub strings respectively corresponding to the different scan lines (Fig. 11, e.g., a plurality of original sub-string are respectively corresponding to different gate lines G1-G8), 
a color of first sub-pixel data in a first original sub string among the original sub strings is the same as a color of second sub-pixel data in a second original sub string among the original sub strings (Fig. 11; e.g., a color of first sub-pixel data (G(1)) in a first original sub string is the same as a color of second sub-subpixel data in a second original sub string (G(3)), the first original sub string corresponds to a first scan line, the second original sub string corresponds to a second scan line different from the first scan line (e.g., the first original sub string is connected to a first gate line G1 and the second original sub string is connected to a fifth gate line G5); 
clustering the first sub-pixel data in the first original sub string and the second sub-pixel data having the same color in the second original sub string into a reordered sub string of the reordered data string (Figs 11-12; [0099], e.g., clusters the sub-pixel data G(1) in the first original sub string and the sub-pixel data G(3) having the same color in the second  original sub string into the reordered sub string of the reordered data string so that the reordered data string is “G(1), G(2), G(3), G(4), W(5), W(6), W(7) and W(8)”); and
driving the target data line of the display panel according to the sub-pixel voltage string ( Figs 1 and 12; [0047]-[0048], [0099], e.g., a data driver 102 is configured to drive the target data line S1 according to the sub-pixel voltage string “GGGGWWWW”).
Yoo does not disclose wherein a sub-pixel sequence of the reordered data string in a current frame is different from a sub-pixel sequence of the reordered data string in a previous 
However, Chang discloses a driving apparatus (Fig. 4; [0024], e.g., a driving module 40) a reordering circuit ([0024]-[0026], e.g., control unit 404), configured to reorder an input data string to generate a reordered data string (Figs 5A-5C; [0026]-[0028], e.g., reorder an input data string RGB to generated a reordered data string), wherein a sub-pixel sequence of a reordered data string in a current frame is different from a sub-pixel sequence of a reordered data string in a previous frame (Figs. 5A-5C; [0026]-[0028], e.g., charging sub-pixels corresponding same data line with a first charging order of subpixels RGBRGB in frame F1 and charging the subpixels with a second charging order of subpixels BGRBGR in frame F2).    
It would have been obvious to one of ordinary skill in the art before the effective filing date to use the teachings of Chang in the invention of Yoo for charging a plurality of subpixels corresponding to a same data line with different charging orders in different frames in order to prevent light and dark lines and color inequality due to charging inequality among sub-pixels (see [0026]-[0028] of Chang).
Yoo in view of Chang further discloses wherein a change in the sub-pixel sequence of the recordered data string between different frames is irregular (Chang, Fig. 5C and [0028], e.g., the sub-pixel sequence in frame F4 is different from the sub-pixel sequence in frame F2 and the sub-pixel sequence in frame F4 is the same as the sub-pixel sequence in frame F3). 
Yoo in view of Chang does not disclose wherein a change of the sub-pixel sequence of the reordered data string between every two adjacent frames is irregular, and the sub-pixel 
However, Cheng discloses a driving apparatus configured to drive a display panel (Fig. 3; [0021]-[0022], e.g., a source driver 320, a gate driver 310, and a display panel 100) wherein a pixel sequence of a reordered data string in each of different frames is randomly selected from a plurality of scanning sequences (Fig 5; [0022]-[0027], e.g., the gate driver 310 can determine a scrambled scan sequence according to a random number table so as to randomly select the gate lines G(1)-G(m) and the source driver 320 can use a scrambled data sequence in collaboration the scrambled scan sequence of the gate drivers 310 to output the corresponding source driving signals to the source lines S(1)-S(n), also see [0006]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to use the teachings of Cheng in the invention of Yoo and Cheng for selecting a scanning sequence of gate lines from a random number table and outputting a reordered data string in collaboration the scanning sequence of the gate lines so that a source driver in a display panel is avoided to regularly operate in a large power output ([0026], [0034] of Cheng).   
Yoo in view of Chang and Cheng does not disclose wherein a change of the sub-pixel sequence of the reordered data string between every two adjacent frames is irregular.
However, Li discloses a driving apparatus configured to drive a display panel (Fig. 4A; [0047], e.g., a gate driving unit 420, a source driving unit 410, a display panel 430) wherein a change of a pixel sequence of a reordered data string between every two adjacent frames is irregular (Fig. 4E; [0051], e.g., use a first scanning sequence (a first pixel sequence) in first and second frames, use a second scanning sequence (a second pixel sequence) in third and fourth frames, use a third scanning sequence (a third pixel sequence) in fifth and sixth frames). 


Regarding claim 20, Yoo further discloses the operation method according to claim 19, wherein a location of the first sub-pixel data in the first original sub string is the same as a location of the second sub-pixel data in the second original sub string (Fig. 11, [0096], e.g., the first sub-pixel data G(1) in the first original sub-string and the second sub-pixel data G(3) in the second original sub-string are arranged on the same vertical line C3).

Regarding claim 21, Yoo further discloses the operation method according to claim 19, further comprising: clustering third sub-pixel data in the first original sub string and fourth sub-pixel data in the second original sub string into the reordered sub string of the reordered data string (Figs 11-12; [0099], e.g., clusters the third sub-pixel data W(5) in the first original sub string and the fourth sub-pixel data W(7) having the same color in the second  original sub string into the reordered sub string of the reordered data string), wherein a location of the first sub-pixel data in the first original sub string is the same as a location of the second sub-pixel data in the second original sub string, and a location of the third sub-pixel data in the first original sub string is the same as a location of the fourth sub-pixel data in the second original sub string (Fig. 11, [0096], e.g., the first sub-pixel data G(1) in the first original sub-string and the second sub-pixel data G(3) in the second original sub-string are arranged on the same vertical line C3.  Also, the 

Regarding claim 22, Yoo further discloses the operation method according to claim 19, further comprising: providing the input data string by an image processing circuit (Fig. 1; [0051], [0053], e.g., the timing controller 106 converts RGB data of the input image into RGBW data string and then reorders the RGBW data string). 

	Regarding claim 23, Yoo further discloses the operation method according to claim 19, wherein the display panel is a dual-gate display panel (see Fig. 11). 

	Regarding claim 25, Yoo further discloses the operation method according to claim 19, wherein the display panel is a non-zigzag display panel (Fig. 11).
	
	Regarding claim 26, Chang further discloses a display panel, wherein the display panel is a non-dual-gate display panel (see Fig. 4, e.g., the display panel 40 is a non-dual-gate display panel).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Yoo in view of Chang, Cheng and Li for including a non-dual-gate display panel because the number of gate lines is reduced to one half as compared with a dual-gate display panel, the charging time of each sub-pixel is increased and the charging efficiency is increased.



	Regarding claim 28, Yoo further discloses the operation method according to claim 27, wherein the sub-pixels connected to a target data line of the data lines have a same color every N display line(s), wherein N is a positive integer (Fig. 11, e.g., the G sub-pixels connects to the data line S2 has a same color every display line).

	Regarding claim 29, Yoo in view of Chang, Cheng and Li further discloses the operation method according to claim 19, wherein a sub-pixel sequence of the reordered data string in a next frame is the same as the sub-pixel sequence of the reordered data string in the previous frame (Li, Fig. 4E, e.g., the sub-pixel sequence in the second frame is the same as the sub-pixel sequence in the first frame).
 
	Regarding claim 30, Yoo in view of Chang, Cheng and Li further discloses the operation method according to claim 19, wherein a sub-pixel sequence of the reordered data string in a next frame is different from the sub-pixel sequence of the reordered data string in the previous frame and the sub-pixel sequence of the reordered data string in the current frame (Li, Fig. 4E, 

	Regarding claim 31, Yoo in view of Chang, Cheng and Li further discloses the operation method according to claim 19, wherein a sub-pixel sequence of the reordered data string in a next frame is different from the sub-pixel sequence of the reordered data string in the previous frame, and the sub-pixel sequence of the reordered data string in the next frame is the same as the sub-pixel sequence of the reordered data string in the current frame (Li, Fig. 4E, e.g., the sub-pixel sequence in the fourth frame is different from the sub-pixel sequence in the second frame and the sub-pixel sequence in the fourth frame is the same as the sub-pixel sequence in the third frame).  

	Regarding claim 32, Yoo in view of Chang, Cheng and Li further discloses the operation method according to claim 19, wherein the change in the sub-pixel sequence between different frames is regular (Chang, Figs 5A-5B; [0026]-[0027]).

	Regarding claim 33, Yoo in view of Chang, Cheng and Li further discloses the operation method according to claim 30, wherein a period of the change in the sub-pixel sequence is a plurality of frames (Chang, Figs 5A-5B; [0026]-[0027]).

	Regarding claim 35, Yoo discloses a driving apparatus configured to drive a display panel (Fig. 1; [0046], e.g., a display panel driving circuit), comprising: 

a source driving circuit, coupled to the reordering circuit to receive the reordered data string, and configured to drive the target data line of the display panel according to the reordered data string (Figs 1 and 12; [0047]-[0048], [0099], e.g., a data driver 102 is configured to receive the reordered data string and to drive the target data line S1 according to the sub-pixel voltage string “GGGGWWWW”).
	Yoo does not disclose wherein a sub-pixel sequence of the reordered data string in a current frame is different from a sub-pixel sequence of the reordered data string in a previous frame, wherein a change of the sub-pixel sequence of the reordered data string between every two adjacent frames is irregular, and the sub-pixel sequence of the reordered data string in each of the different frames is randomly selected from a plurality of scanning sequences.
	However, Chang discloses a driving apparatus (Fig. 4; [0024], e.g., a driving module 40) a reordering circuit ([0024]-[0026], e.g., control unit 404), configured to reorder an input data string to generate a reordered data string (Figs 5A-5C; [0026]-[0028], e.g., reorder an input data string RGB to generated a reordered data string), wherein a sub-pixel sequence of a reordered data string in a current frame is different from a sub-pixel sequence of a reordered data string in a previous frame (Figs. 5A-5C; [0026]-[0028], e.g., charging sub-pixels corresponding same data line with a first charging order of subpixels RGBRGB in frame F1 and charging the subpixels with a second charging order of subpixels BGRBGR in frame F2).    

Yoo in view of Chang further discloses wherein a change in the sub-pixel sequence of the recordered data string between different frames is irregular (Chang, Fig. 5C and [0028], e.g., the sub-pixel sequence in frame F4 is different from the sub-pixel sequence in frame F2 and the sub-pixel sequence in frame F4 is the same as the sub-pixel sequence in frame F3).
Yoo in view of Chang does not disclose wherein a change of the sub-pixel sequence of the reordered data string between every two adjacent frames is irregular, and the sub-pixel sequence of the reordered data string in each of the different frames is randomly selected from a plurality of scanning sequences.  
However, Li discloses a driving apparatus configured to drive a display panel (Fig. 4A; [0047], e.g., a gate driving unit 420, a source driving unit 410, a display panel 430) wherein a change of a pixel sequence of a reordered data string between every two adjacent frames is irregular (Fig. 4E; [0051], e.g., use a first scanning sequence (a first pixel sequence) in first and second frames, use a second scanning sequence (a second pixel sequence) in third and fourth frames, use a third scanning sequence (a third pixel sequence) in fifth and sixth frames). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Li in the invention of Yoo in view of Chang and Cheng for changing a sub-pixel sequence of an reordered data string between every two adjacent 

Regarding claim 36, Yoo further discloses the driving apparatus according to claim 35, wherein the input data string comprises a sub-pixel data string for the target data line of the display panel, the sub-pixel data string comprises a plurality of original sub strings respectively corresponding to different scan lines (Fig. 11, e.g., a sub-pixel data string “G(1)W(5)G(2)W(6)G(3)W(7)G(4)W(8)” comprises a plurality of original sub strings respectively corresponding to different scan lines G1-G8), and the reordering circuit is configured to reorder the original sub strings to obtain the reordered data string (Figs 11-12; e.g.,  the reordered data string is “G(1), G(2), G(3), G(4), W(5), W(6), W(7) and W(8)”).

	Regarding claim 37, Yoo further discloses the driving apparatus according to claim 36, wherein the reordering circuit is configured to cluster the first sub-pixel data in the first original sub string and the second sub-pixel data having the same color in the second original sub string into a reordered sub string of the reordered data string (Figs 11-12; [0099], e.g., clusters the sub-pixel data G(1) in the first original sub string and the sub-pixel data G(3) having the same color in the second  original sub string into the reordered sub string of the reordered data string so that the reordered data string is “G(1), G(2), G(3), G(4), W(5), W(6), W(7) and W(8)”).

	Regarding claim 38, Yoo further discloses the driving apparatus according to claim 35, wherein the display panel is a dual-gate display panel (see Fig. 11).



	Regarding claim 41, Chang further discloses a display panel, wherein the display panel is a non-dual-gate display panel (see Fig. 4, e.g., the display panel 40 is a non-dual-gate display panel).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Yoo in view of Chang, Cheng and Li for including a non-dual-gate display panel because the number of gate lines is reduced to one half as compared with a dual-gate display panel, the charging time of each sub-pixel is increased and the charging efficiency is increased.

Regarding claim 42, Yoo further discloses the driving apparatus according to claim 35, wherein the display panel comprises a plurality of data lines (Fig. 11, e.g., display lines L1, L2, L3 and L4), a plurality of scan lines (G1-G9) and a plurality of sub-pixels (e.g., W sub-pixels, R sub-pixels, G sub-pixels and B sub-pixels) connected to the data lines (S1-S6) and the scan lines and arrange as a plurality of display lines extended along an extension direction of the scan lines, and the target data line of the data lines is connected to different colors of the sub-pixels (e.g., the data line S2 is connected to red sub-pixels and blue sub-pixels).

Regarding claim 43, Yoo further discloses the driving apparatus according to claim 42, wherein the sub-pixels connected to a target data line of the data lines have a same color every N 

Regarding claim 44, Yoo in view of Chang, Cheng and Li further discloses the driving apparatus according to claim 35, wherein a sub-pixel sequence of the reordered data string in a next frame is the same as the sub-pixel sequence of the reordered data string in the previous frame (Li, Fig. 4E, e.g., the sub-pixel sequence in the second frame is the same as the sub-pixel sequence in the first frame).

Regarding claim 45, Yoo in view of Chang, Cheng and Li further discloses the driving apparatus according to claim 35, wherein a sub-pixel sequence of the reordered data string in a next frame is different from the sub-pixel sequence of the reordered data string in the previous frame and the sub-pixel sequence of the reordered data string in the current frame (Li, Fig. 4E, e.g., the sub-pixel sequence in the third frame is different from the sub-pixel sequence in the first frame and the sub-pixel sequence in the first frame).

Regarding claim 46, Yoo in view of Chang, Cheng and Li further discloses the driving apparatus according to claim 35, wherein a sub-pixel sequence of the reordered data string in a next frame is different from the sub-pixel sequence of the reordered data string in the previous frame, and the sub-pixel sequence of the reordered data string in the next frame is the same as the sub-pixel sequence of the reordered data string in the current frame (Li, Fig. 4E, e.g., the sub-pixel sequence in the fourth frame is different from the sub-pixel sequence in the second frame 

Regarding claim 47, Yoo in view of Chang,Cheng and Li further discloses the driving apparatus according to claim 35, wherein the change in the sub-pixel sequence between different frames is regular (Chang, Figs 5A-5B; [0026]-[0027]).

Regarding claim 48, Yoo in view of Chang, Cheng and Li further discloses the driving apparatus according to claim 47, wherein a period of the change in the sub-pixel sequence is a plurality of frames (Chang, Figs 5A-5B; [0026]-[0027]). 

Regarding claim 50, Yoo discloses an operation method of a driving apparatus configured to drive a display panel (Fig. 1; [0046], e.g., a display panel driving circuit), comprising: 
reordering a plurality of sub-pixel data of an input data string to generate a reordered data string so as to reduce a color switching number associated with a target data line (Figs 1 and 11-12; [0051]-[0053], [0093]-[0094], [0099], e.g., reorder an input data string RGBW to generated a reordered data string “G(1), G(2), G(3), G(4), W(5), W(6), W(7) and W(8)” for a target data line S1); and
driving the target data line of the display panel according to the reordered data string (Figs 1 and 12; [0047]-[0048], [0099], e.g., a data driver 102 is configured to drive the target data line S1 according to the sub-pixel voltage string “GGGGWWWW”).

	However, Chang discloses a driving apparatus (Fig. 4; [0024], e.g., a driving module 40) a reordering circuit ([0024]-[0026], e.g., control unit 404), configured to reorder an input data string to generate a reordered data string (Figs 5A-5C; [0026]-[0028], e.g., reorder an input data string RGB to generated a reordered data string), wherein a sub-pixel sequence of a reordered data string in a current frame is different from a sub-pixel sequence of a reordered data string in a previous frame (Figs. 5A-5C; [0026]-[0028], e.g., charging sub-pixels corresponding same data line with a first charging order of subpixels RGBRGB in frame F1 and charging the subpixels with a second charging order of subpixels BGRBGR in frame F2).    
It would have been obvious to one of ordinary skill in the art before the effective filing date to use the teachings of Chang in the invention of Yoo for charging a plurality of subpixels corresponding to a same data line with different charging orders in different frames in order to prevent light and dark lines and color inequality due to charging inequality among sub-pixels (see [0026]-[0028] of Chang). 
Yoo in view of Chang further discloses wherein a change in the sub-pixel sequence of the recordered data string between different frames is irregular (Chang, Fig. 5C and [0028], e.g., the sub-pixel sequence in frame F4 is different from the sub-pixel sequence in frame F2 and the sub-pixel sequence in frame F4 is the same as the sub-pixel sequence in frame F3).

However, Cheng discloses a driving apparatus configured to drive a display panel (Fig. 3; [0021]-[0022], e.g., a source driver 320, a gate driver 310, and a display panel 100) wherein a pixel sequence of a reordered data string in each of different frames is randomly selected from a plurality of scanning sequences (Fig 5; [0022]-[0027], e.g., the gate driver 310 can determine a scrambled scan sequence according to a random number table so as to randomly select the gate lines G(1)-G(m) and the source driver 320 can use a scrambled data sequence in collaboration the scrambled scan sequence of the gate drivers 310 to output the corresponding source driving signals to the source lines S(1)-S(n), also see [0006]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to use the teachings of Cheng in the invention of Yoo and Cheng for selecting a scanning sequence of gate lines from a random number table and outputting a reordered data string in collaboration the scanning sequence of the gate lines so that a source driver in a display panel is avoided to regularly operate in a large power output ([0026], [0034] of Cheng).   
Yoo in view of Chang and Cheng does not disclose wherein a change of the sub-pixel sequence of the reordered data string between every two adjacent frames is irregular.
However, Li discloses a driving apparatus configured to drive a display panel (Fig. 4A; [0047], e.g., a gate driving unit 420, a source driving unit 410, a display panel 430) wherein a change of a pixel sequence of a reordered data string between every two adjacent frames is irregular (Fig. 4E; [0051], e.g., use a first scanning sequence (a first pixel sequence) in first and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Li in the invention of Yoo in view of Chang and Cheng for changing a sub-pixel sequence of an reordered data string between every two adjacent frames irregularly because it would effectively reduce the occurrence of mura on an image frame (see [0057] of Li).    

Regarding claim 51, Yoo further discloses the operation method according to claim 50, wherein the input data string comprises a sub-pixel data string for the target data line of the display panel (Fig. 11, e.g., a sub-pixel data string “G(1)W(5)G(2)W(6)G(3)W(7)G(4)W(8)” comprises a plurality of original sub strings respectively corresponding to different scan lines G1-G8), the sub-pixel data string comprises a plurality of original sub strings respectively corresponding to different scan lines, and the operation method further comprises: reordering the original sub strings to obtain the reordered data string (Figs 11-12; e.g.,  the reordered data string is “G(1), G(2), G(3), G(4), W(5), W(6), W(7) and W(8)”). 

Regarding claim 52, Yoo further discloses the operation method according to claim 51, further comprising: clustering the first sub-pixel data in the first original sub string and the second sub-pixel data having the same color in the second original sub string into a reordered sub string of the reordered data string (Figs 11-12; [0099], e.g., clusters the sub-pixel data G(1) in the first original sub string and the sub-pixel data G(3) having the same color in the second  original 

Regarding claim 53, Yoo further discloses the operation method according to claim 50, wherein the display panel is a dual-gate display panel (see Fig. 11).

Regarding claim 55, Yoo further discloses the operation method according to claim 50, wherein the display panel is a non-zigzag display panel (see Fig. 11). 
 
Regarding claim 56, Chang further discloses a display panel, wherein the display panel is a non-dual-gate display panel (see Fig. 4, e.g., the display panel 40 is a non-dual-gate display panel).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Yoo in view of Chang, Cheng and Li for including a non-dual-gate display panel because the number of gate lines is reduced to one half as compared with a dual-gate display panel, the charging time of each sub-pixel is increased and the charging efficiency is increased.

Regarding claim 57, Yoo further discloses the operation method according to claim 50, the display panel comprises a plurality of data lines (Fig. 11, e.g., display lines L1, L2, L3 and L4), a plurality of scan lines (G1-G9) and a plurality of sub-pixels (e.g., W sub-pixels, R sub-pixels, G sub-pixels and B sub-pixels) connected to the data lines (S1-S6) and the scan lines and arrange as a plurality of display lines extended along an extension direction of the scan lines, and 

Regarding claim 58, Yoo further discloses the operation method according to claim 57, wherein the sub-pixels connected to a target data line of the data lines have a same color every N display line(s), wherein N is a positive integer (Fig. 11; e.g., the G sub-pixels connected to the data line S1 every display line).

Regarding claim 59, Yoo in view of Chang, Cheng and Li further discloses the operation method according to claim 50, wherein a sub-pixel sequence of the reordered data string in a next frame is the same as the sub-pixel sequence of the reordered data string in the previous frame (Li, Fig. 4E, e.g., the sub-pixel sequence in the second frame is the same as the sub-pixel sequence in the first frame).

Regarding claim 60, Yoo in view of Chang, Cheng and Li further discloses the operation method according to claim 50, wherein a sub-pixel sequence of the reordered data string in a next frame is different from the sub-pixel sequence of the reordered data string in the previous frame and the sub-pixel sequence of the reordered data string in the current frame (Li, Fig. 4E, e.g., the sub-pixel sequence in the third frame is different from the sub-pixel sequence in the second frame and the sub-pixel sequence in the first frame).

Regarding claim 61, Yoo in view of Chang, Cheng and Li further discloses the operation method according to claim 50, wherein a sub-pixel sequence of the reordered data string in a 

Regarding claim 62, Yoo in view of Chang, Cheng and Li further discloses the operation method according to claim 50, wherein the change in the sub-pixel sequence between different frames is regular (Chang, Figs 5A-5B; [0026]-[0027]).

Regarding claim 63, Yoo in view of Chang, Cheng and Li further discloses the operation method according to claim 62, wherein a period of the change in the sub-pixel sequence is a plurality of frames (Chang, Figs 5A-5B; [0026]-[0027]). 

9.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al. (US 2016/0078826) in view of Chang et al. (US 2011/0279443), Cheng et al. (US 2016/0335970) and Li et al. (US 2009/0179875), and further in view of Hisada et al. (US 2009/0040243). 
	Regarding claim 6, Yoo further discloses the driving apparatus according to claim 4, wherein the image processing circuit and the reordering circuit are disposed in a timing controller (Fig. 1; [0051], e.g., the timing controller 106 converts RGB data of the input image and reorders the RGBW data), and the source driving circuit is disposed in a source driver (Fig. 1; [0046]-[0047], e.g., a data driver 102 includes a plurality of source driver ICs).

	However, Hisada discloses a driving apparatus (Fig. 5; [0110], e.g., drive device 200) comprising: an imaging processing circuit, coupled to a reordering circuit to provide an input data string (Figs 5-6; [0114]-[0119], e.g., a W data producing portion 231 converts RGB data of input image to produce input data string R0, G0, B0, and W0 and provides the input data string R0, G0, B0, and W0 to data rearranging portion 240), wherein the image processing circuit is disposed in a timing controller (Fig. 6; [0114], e.g., the control portion 230 is a timing controller), wherein the reordering circuit is disposed between the timing controller and a source driver (Figs 5-6; [0119]-[0121], e.g., the data rearranging portion 240 is disposed outside of the timing controller and rearranges the data R0, G0, B0, and W0 thus obtained into data (data strings) X, Y, and Z according to the input format of the source driver 210A).   
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Hisada in the invention of Yoo in view of Chang , Cheng and Li for disposing a reordering circuit outside of a timing controller so that the number of elements on a timing controller is reduced in order to decrease the cost.  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date to dispose the reordering circuit inside a source driver so that the number of data bus lines used for the transfer reordered data string to the source driver can be decreased whereby the power consumption brought about by the data lines can be reduced.  

10.	Claims 8, 24, 39 and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al. (US 2016/0078826) in view of Chang et al. (US 2011/0279443), Cheng et al. (US . 
Regarding claim 8, Yoo in view of Chang, Cheng and Li does not disclose the driving apparatus according to claim 7, wherein the display panel is a zigzag display panel.
However, Tzeng discloses a display panel, wherein the display panel is a zigzag display panel (see Figs 1A and 1B; [0042], e.g., the display panel 100 has a zigzag pixel structure). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to use the teachings of Tzeng in the invention of Yoo in view of Chang, Cheng and Li for including a zigzag display panel so as to reduce the power consumption of a source driver (see [0012] of Tzeng). 

	Regarding claim 24, Yoo in view of Chang, Cheng and Li does not disclose the operation method according to claim 23, wherein the display panel is a zigzag display panel. 
However, Tzeng discloses a display panel, wherein the display panel is a zigzag display panel (see Figs 1A and 1B; [0042], e.g., the display panel 100 has a zigzag pixel structure). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to use the teachings of Tzeng in the invention of Yoo in view of Chang, Cheng and Li for including a zigzag display panel so as to reduce the power consumption of a source driver (see [0012] of Tzeng). 

	Regarding claim 39, Yoo in view of Chang, Cheng and Li does not disclose the driving apparatus according to claim 38, wherein the display panel is a zigzag display panel. 

It would have been obvious to one of ordinary skill in the art before the effective filing date to use the teachings of Tzeng in the invention of Yoo in view of Chang, Cheng and Li for including a zigzag display panel so as to reduce the power consumption of a source driver (see [0012] of Tzeng). 

Regarding claim 54, Yoo in view of Chang, Cheng and Li does not disclose the operation method according to claim 53, wherein the display panel is a zigzag display panel. 
However, Tzeng discloses a display panel, wherein the display panel is a zigzag display panel (see Figs 1A and 1B; [0042], e.g., the display panel 100 has a zigzag pixel structure). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to use the teachings of Tzeng in the invention of Yoo in view of Chang, Cheng and Li for including a zigzag display panel so as to reduce the power consumption of a source driver (see [0012] of Tzeng). 

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG ZHOU whose telephone number is (571)270-5372.  The examiner can normally be reached on 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HONG ZHOU/Primary Examiner, Art Unit 2623